DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an input analysis system, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for 
The analysis of claim 1 is as follows: 
Step 1: Claim 1 is drawn to an input analysis system for performing a mental process or abstract idea. 
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations: 
[Al] 1. An input analysis system for a diagnostic…system; [B1] …storing instructions that, when executed, cause the one or more processors to perform operations comprising: obtaining first feature sets for a first number of diagnostic trials performed with a patient for diagnostic testing, wherein each feature set, of the first feature sets, comprises one or more features of EEG signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired human brain systems; [Cl] providing each of the different feature set combinations as a separate input data to a diagnostic machine learning model to obtain outputs from the diagnostic machine learning model, each feature set combination comprising a subset of feature sets from among all of the first feature sets, each output corresponding to a particular one of the combinations; [D1] determining, based on the outputs from the diagnostic machine learning model, a consistency metric, the consistency metric 
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] electroencephalogram (EEG); [B2] one or more processors; [C2] one or more tangible, non-transitory media operably connectable to the one or more processors.
These elements [A2]-[C2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[C2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). 
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[C2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process. 
Claims 2-8 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claims 3: the use of a content presentation system and a user computing device;

Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way 
Claims 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 9 is directed to a computer-implemented input analysis method, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 9 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 9 is as follows: 
Step 1: Claim 9 is drawn to a computer-implemented input analysis method for performing a mental process or abstract idea. 
Step 2A - Prong One: Claim 9 recites an abstract idea. In particular, claim 9 recites the following limitations: 

Step 2A - Prong Two: Claim 9 recites the following limitations that are beyond the judicial exception: [A2] one or more processors.
These elements [A2] of claim 9 do not integrate the exception into a practical application of the exception. In particular, the elements [A2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). 

In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. 
Claims 10-18 depend from claim 9, and recite the same abstract idea as claim 9. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claims 11: the use of a content presentation system and a user computing device;
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements of claim 11 are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the 
Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 19 is directed to a non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 19 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 
The analysis of claim 19 is as follows: 
Step 1: Claim 19 is drawn to A non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations for performing a mental process or abstract idea. 
Step 2A - Prong One: Claim 19 recites an abstract idea. In particular, claim 9 recites the following limitations: 
[Al] 1. …perform operation comprising obtaining first feature sets for a first number of diagnostic trials performed with a patient for diagnostic testing, wherein each feature set, of the first feature sets, comprises one or more features of electroencephalogram (EEG) signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired human brain systems; [B1] providing each of the different feature set combinations as input data to a diagnostic machine learning model to obtain outputs from the diagnostic machine learning model, each feature set combination comprising a subset of feature sets from among all of the first feature sets, each output corresponding to a particular one of the combinations; [Cl] determining, based on the outputs, a consistency metric, the consistency metric indicating whether a quantity of the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model; [D1] selectively ending the diagnostic testing with the patient based on a value of the 
Step 2A - Prong Two: Claim 19 recites the following limitations that are beyond the judicial exception: [A2] A non-transitory computer readable storage medium storing instructions; [B2] at least one processor.
These elements [A2]-[B2] of claim 19 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). 
Step 2B: Claim 19 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).

Claim 20 depends from claim 19, and recites the same abstract idea as claim 19. Furthermore, this claim only contains recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub. No. 2018/0103917) (previously cited) in view of Rodriguez Bravo et al. (U.S. Pub. No. 2019/0138885).
Regarding claim 1, Kim discloses:
abstract), comprising: one or more processors (see paragraph 0044); one or more tangible, non-transitory media operably connectable to the one or more processors and storing instructions that, when executed, cause the one or more processors to perform operations (see paragraph 0103) comprising: obtaining first feature sets for a first number of diagnostic trials performed with a patient for diagnostic testing, wherein each feature set, of the first feature sets, comprises one or more features of EEG signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired human brain systems (paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0018 discloses wherein the device analyzes the EEG data for the diagnosis and detection of diseases and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis); providing each of the different feature set combinations as a separate input data to a diagnostic machine learning model to obtain outputs from the diagnostic machine learning model, each feature set combination comprising a subset of feature sets from among all of the first feature sets, each output corresponding to a particular one of the combinations (paragraphs 0112-0113 disclose wherein classification models can be created using the segregated bodies of data or set of feature data by feeding the input data into a machine learning method to output organized groupings or sets of data such that each output is a particular combination of feature sets).
Yet Kim does not disclose:
determining, based on the outputs from the diagnostic machine learning model, a consistency metric, the consistency metric indicating whether a quantity of the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model; and selectively ending the diagnostic testing with the patient based on a value of the consistency metric.
However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
determining, based on the outputs from the diagnostic machine learning model, a consistency metric, the consistency metric indicating whether a quantity of the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model (paragraph 0088-0089 discloses wherein the system generates a series of EEG signal data and iteratively presents stimuli data to until EEG signal output data (feature set combinations) meets or matches a minimum number or threshold of consistency and paragraphs 0083 and 0098 disclose wherein the EEG results and data categorization is achieved through machine learning); and selectively ending the diagnostic testing with the patient based on a value of the consistency metric (paragraph 0088-0089 discloses wherein the testing or analysis is run until the signal data meets or matches a minimum number or threshold of consistency).

	Regarding claim 3, Kim in view of Rodriguez Bravo discloses the system of claim 1, Kim further discloses:
	wherein selectively ending the diagnostic testing with the patient comprises: causing a content presentation system to stop presenting the trial content to the patient (Figure 6 and paragraph 0111 disclose the process for testing which includes the steps of presenting or displaying content on the display system (step 640) and recording or acquiring the resulting EEG signals (step 650) and the method ends with the process or each of the steps stopping (step 660) which would include stopping the presentation of content to the patient); and providing, for display on a user computing device, data indicating a diagnosis based on output data from the diagnostic machine learning model (paragraph 0085 discloses wherein the results from the measurements of the device can communicated to a remote server or computer and additionally paragraphs 0077-0078 disclose wherein the electronic device and/or display unit can receive and store the results or response data from the diagnostic test).
	Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value.
However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value (paragraph 0088-0089 discloses wherein the testing or analysis is run until the signal data meets or matches a minimum number or threshold of consistency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate, wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value, as taught by Rodriguez Bravo, in order to improve the accuracy of the diagnostics of the system without unduly increasing the processing time of the system.
Regarding claim 4, Kim in view of Rodriguez Bravo discloses the system of claim 1, Kim further discloses:
wherein providing each of the different feature set combinations as the input data to the diagnostic machine learning model comprises arranging a plurality of features sets, from among the first feature sets, into subsets that each include less than all of the first feature sets (paragraph 0112 discloses wherein the set of features is extracted down to a subset of features by removing redundant features and would thus include less than all of the plurality of feature sets and paragraph 0125 discloses wherein the measurements are repeated such that the providing of segregated bodies of data or set of feature data would be iteratively done).
Regarding claim 5, Kim in view of Rodriguez Bravo discloses the system of claim 1, Kim further discloses:
wherein selectively ending the diagnostic testing with the patient comprises (Figure 6 and paragraph 0111 disclose the process for testing and wherein the method ends with the process stopping (step 660) which would include stopping the presentation of content to the patient): obtaining additional feature sets for additional diagnostic trials performed with the patient (paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests); providing new feature set combinations as new input data to a diagnostic machine learning model to obtain new outputs from the diagnostic machine learning model (paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis and paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests such that the system would acquire multiple or a new combination of feature sets from the new or additional test and paragraph 0125 discloses wherein the measurements are repeated such that the providing of data or new set of feature data would be iteratively done); 
Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets; and determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient  to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model.
However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value (paragraph 0088-0089 discloses wherein the testing or analysis is run until the signal data meets or matches a minimum number or threshold of consistency); wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets (paragraphs 0081-0083 disclose wherein the system using a machine learning process inputs EEG signal data feature sets from a variety of EEG sets and/or groupings  to create trained weighting factors for a variety of EEG signals across multiple sessions such that the new subsets of EEG signals contain a combination of first and additional feature sets of EEG signal data);  determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient  to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model (paragraphs 0081-0083 disclose wherein the system using a machine learning process inputs EEG signal data feature sets from a variety of EEG sets and/or groupings  to create trained weighting factors for a variety of EEG signals across multiple sessions such that the new subsets of EEG signals contain a combination of first and additional feature sets of EEG signal data and paragraph 0088-0089 discloses wherein the EEG signal data is run until the signal data meets or matches a minimum number or threshold of consistency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets; and determining, based on the new model outputs, a new consistency metric, the new consistency metric indicating whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient  to provide a number of feature set combinations to the diagnostic machine learning model to produce 
Regarding claim 6, Kim in view of Rodriguez Bravo discloses the system of claim 5, Kim further discloses:
wherein some of the new combinations of feature sets include one or more of the additional feature sets and one or more of the feature sets (paragraph 0077 discloses wherein the system compares or analyzes datasets from each of the different tests such that the combination of feature sets would include the first or original feature sets and the new or additional feature sets recorded from each of the subsequent tests).
Regarding claim 8, Kim in view of Rodriguez Bravo discloses the system of claim 1, Kim further discloses:
wherein one or more of the first feature sets that have a noise level above a threshold noise value are excluded from the combinations of the feature sets (paragraph 0124 discloses wherein the system has a feature selection module that can remove noise artifacts).
Regarding claim 9, Kim discloses:
A computer-implemented input analysis method for calibrating a diagnostic system , the method executed by one or more processors (abstract and paragraph 0098), comprising: obtaining, by the one or more processors (see paragraph 0044) first feature sets for a first number of diagnostic trials performed with a patient for diagnostic paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0018 discloses wherein the device analyzes the EEG data for the diagnosis and detection of diseases and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis); iteratively providing, by the one or more processors, different feature set combinations as input data to a diagnostic machine learning model to obtain outputs from the diagnostic machine learning model, each feature set combination comprising a subset of feature sets from among all of the first feature sets, each output corresponding to a particular one of the combinations (paragraphs 0112-0113 disclose wherein classification models can be created using the segregated bodies of data or set of feature data by feeding the input data into a machine learning method to output organized groupings or sets of data such that each output is a particular combination of feature sets and paragraph 0125 discloses wherein the measurements are repeated such that the providing of segregated bodies of data or set of feature data would be iteratively done).
Yet Kim does not disclose:

However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
determining, by the one or more processors and based on the outputs, a consistency metric, the consistency metric indicating whether a quantity of the first feature sets is sufficient to produce consistent output from the diagnostic machine learning model (paragraph 0088-0089 discloses wherein the system generates a series of EEG signal data and iteratively presents stimuli data to until EEG signal output data (feature set combinations) meets or matches a minimum number or threshold of consistency and paragraphs 0083 and 0098 disclose wherein the EEG results and data categorization is achieved through machine learning); and selectively ending the diagnostic testing with the patient based on a value of the consistency metric (paragraph 0088-0089 discloses wherein the testing or analysis is run until the signal data meets or matches a minimum number or threshold of consistency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate determining, by the one or more processors and based on the outputs, a consistency metric, the consistency metric indicating whether a quantity of the first feature sets is sufficient to produce consistent output from the diagnostic machine learning model; and 
	Regarding claim 11, Kim in view of Rodriguez Bravo discloses the method of claim 9, Kim further discloses:
	wherein selectively ending the diagnostic testing with the patient comprises: causing a content presentation system to stop presenting the trial content to the patient (Figure 6 and paragraph 0111 disclose the process for testing which includes the steps of presenting or displaying content on the display system (step 640) and recording or acquiring the resulting EEG signals (step 650) and the method ends with the process or each of the steps stopping (step 660) which would include stopping the presentation of content to the patient); and providing, for display on a user computing device, data indicating a diagnosis based on output data from the diagnostic machine learning model (paragraph 0085 discloses wherein the results from the measurements of the device can communicated to a remote server or computer and additionally paragraphs 0077-0078 disclose wherein the electronic device and/or display unit can receive and store the results or response data from the diagnostic test).
	Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value.
However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
paragraph 0088-0089 discloses wherein the testing or analysis is run until the signal data meets or matches a minimum number or threshold of consistency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate, wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value, as taught by Rodriguez Bravo, in order to improve the accuracy of the diagnostics of the system without unduly increasing the processing time of the system.
Regarding claim 12, Kim in view of Rodriguez Bravo discloses the method of claim 9, Kim further discloses:
wherein iteratively providing the different combinations of the feature sets as the input data to the diagnostic machine learning model comprises arranging a plurality of features sets, from among the first feature sets, into subsets that each include less than all of the first feature sets (paragraph 0112 discloses wherein the set of features is extracted down to a subset of features by removing redundant features and would thus include less than all of the plurality of feature sets and paragraph 0125 discloses wherein the measurements are repeated such that the providing of segregated bodies of data or set of feature data would be iteratively done).
Regarding claim 13, Kim in view of Rodriguez Bravo discloses the method of claim 9, Kim further discloses:
Figure 6 and paragraph 0111 disclose the process for testing and wherein the method ends with the process stopping (step 660) which would include stopping the presentation of content to the patient): obtaining additional feature sets for additional diagnostic trials performed with the patient (paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests); consecutively providing new feature set combinations as new input data to the diagnostic machine learning model to obtain new outputs from the diagnostic machine learning model (paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis and paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests such that the system would acquire multiple or a new combination of feature sets from the new or additional test and paragraph 0125 discloses wherein the measurements are repeated such that the providing of segregated bodies of data or set of feature data would be consecutively provided); 
Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; wherein each of the new feature set 
However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value (paragraph 0088-0089 discloses wherein the testing or analysis is run until the signal data meets or matches a minimum number or threshold of consistency); wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets (paragraphs 0081-0083 disclose wherein the system using a machine learning process inputs EEG signal data feature sets from a variety of EEG sets and/or groupings  to create trained weighting factors for a variety of EEG signals across multiple sessions such that the new subsets of EEG signals contain a combination of first and additional feature sets of EEG signal data);  and determining, based on the new outputs, a new consistency metric, the new consistency metric indicating whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce paragraphs 0081-0083 disclose wherein the system using a machine learning process inputs EEG signal data feature sets from a variety of EEG sets and/or groupings  to create trained weighting factors for a variety of EEG signals across multiple sessions such that the new subsets of EEG signals contain a combination of first and additional feature sets of EEG signal data paragraph 0088-0089 discloses wherein the EEG signal data is run until the signal data meets or matches a minimum number or threshold of consistency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets; and determining, based on the new outputs, a new consistency metric, the new consistency metric indicating whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model, as taught by Rodriguez Bravo, in order to improve the accuracy of the diagnostics of the system without unduly increasing the processing time of the system by setting an accuracy threshold to achieve which can determine or set an end to testing.

wherein some of the new combinations of feature sets include one or more of the additional feature sets and one or more of the feature sets (paragraph 0077 discloses wherein the system compares or analyzes datasets from each of the different tests such that the combination of feature sets would include the first or original feature sets and the new or additional feature sets recorded from each of the subsequent tests).
Regarding claim 16, Kim in view of Rodriguez Bravo discloses the method of claim 9, Kim further discloses:
wherein one or more of the first feature sets that have a noise level above a threshold noise value are excluded from the combinations of the feature sets (paragraph 0124 discloses wherein the system has a feature selection module that can remove noise artifacts).
Regarding claim 17, Kim in view of Rodriguez Bravo discloses the method of claim 9, yet Kim does not disclose:
wherein the consistency metric comprises a distribution of consistency metric.
However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
wherein the consistency metric comprises a distribution of consistency metric (paragraph 0089 discloses wherein the EEG signal meets minimum consistency thresholds such that the consistency metric is a distribution).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to 
Regarding claim 18, Kim in view of Rodriguez Bravo discloses the method of claim 17, Kim further discloses:
	wherein selectively ending the diagnostic testing with the patient comprises: causing a content presentation system to stop presenting the trial content to the patient (Figure 6 and paragraph 0111 disclose the process for testing which includes the steps of presenting or displaying content on the display system (step 640) and recording or acquiring the resulting EEG signals (step 650) and the method ends with the process or each of the steps stopping (step 660) which would include stopping the presentation of content to the patient); and providing, for display on a user computing device, data indicating a diagnosis based on output data from the diagnostic machine learning model (paragraph 0085 discloses wherein the results from the measurements of the device can communicated to a remote server or computer and additionally paragraphs 0077-0078 disclose wherein the electronic device and/or display unit can receive and store the results or response data from the diagnostic test).
	Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value.
However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
paragraph 0088-0089 discloses wherein the EEG signal data is run until the signal data meets or matches a minimum number or threshold of consistency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate, wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value, as taught by Rodriguez Bravo, in order to improve the accuracy of the diagnostics of the system without unduly increasing the processing time of the system.
Regarding claim 19, Kim discloses:
A non-transitory computer readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations (abstract, paragraphs 0044 and 0103), comprising: obtaining first feature sets for a first number of diagnostic trials performed with a patient for diagnostic testing, wherein each feature set, of the first feature sets, comprises one or more features of electroencephalogram (EEG) signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired human brain systems (paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0018 discloses wherein the device analyzes the EEG data for the diagnosis and detection of diseases and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis); providing each of the different feature set combinations as input data to a diagnostic machine learning model to obtain outputs from the diagnostic machine learning model, each feature set combination comprising a subset of feature sets from among all of the first feature sets, each output corresponding to a particular one of the combinations (paragraphs 0112-0113 disclose wherein classification models can be created using the segregated bodies of data or set of feature data by feeding the input data into a machine learning method to output organized groupings or sets of data such that each output is a particular combination of feature sets and paragraph 0125 discloses wherein the measurements are repeated such that the providing of segregated bodies of data or set of feature data would be iteratively done).
Yet Kim does not disclose:
determining, based on the outputs, a consistency metric, the consistency metric indicating whether a quantity of the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model; and selectively ending the diagnostic testing with the patient based on a value of the consistency metric.
However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
determining, based on the outputs, a consistency metric, the consistency metric indicating whether a quantity of the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce paragraph 0088-0089 discloses wherein the system generates a series of EEG signal data and iteratively presents stimuli data to until EEG signal output data (feature set combinations) meets or matches a minimum number or threshold of consistency and paragraphs 0083 and 0098 disclose wherein the EEG results and data categorization is achieved through machine learning); and selectively ending the diagnostic testing with the patient based on a value of the consistency metric (paragraph 0088-0089 discloses wherein the testing or analysis is run until the signal data meets or matches a minimum number or threshold of consistency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate determining, based on the outputs, a consistency metric, the consistency metric indicating whether a quantity of the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model; and selectively ending the diagnostic testing with the patient based on a value of the consistency metric, as taught by Rodriguez Bravo, in order to allow labeled dataset weighting to be personalized for each person such that accuracy and consistency of output data is achieved for each person or subject. 
Regarding claim 20, Kim in view of Rodriguez Bravo discloses the medium of claim 19, Kim further discloses:
wherein selectively ending the diagnostic testing with the patient comprises (Figure 6 and paragraph 0111 disclose the process for testing and wherein the method ends with the process stopping (step 660) which would include stopping the presentation of content to the patient): obtaining additional feature sets for additional diagnostic trials performed with the patient (paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests); providing new feature set combinations as new input data to the diagnostic machine learning model to obtain new outputs from the diagnostic machine learning model (paragraphs 0015-0017 disclose wherein the system measures EEG signals as the system displays visual stimuli to evoke a brain signal and paragraph 0077 discloses wherein the system can separate and label EEG signals (feature set) coordinated with visual stimuli and paragraph 0112 and figure 7 further disclose wherein the system uses a feature classification component 702 and a feature extraction component 701 to transform data into a set of features used for analysis and paragraph 0077 discloses wherein the system can perform and acquire datasets for a user from multiple different tests such that the system would acquire multiple or a new combination of feature sets from the new or additional test and paragraph 0125 discloses wherein the measurements are repeated such that the providing of segregated bodies of data or set of feature data would be iteratively done); 
Yet Kim does not disclose:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and 
However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value (paragraph 0088-0089 discloses wherein the testing or analysis is run until the signal data meets or matches a minimum number or threshold of consistency); wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets (paragraphs 0081-0083 disclose wherein the system using a machine learning process inputs EEG signal data feature sets from a variety of EEG sets and/or groupings  to create trained weighting factors for a variety of EEG signals across multiple sessions such that the new subsets of EEG signals contain a combination of first and additional feature sets of EEG signal data); and determining, based on the new outputs, a new consistency metric, the new consistency metric indicating whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model (paragraphs 0081-0083 disclose wherein the system using a machine learning process inputs EEG signal data feature sets from a variety of EEG sets and/or groupings  to create trained weighting factors for a variety of EEG signals across multiple sessions such that the new subsets of EEG signals contain a combination of first and additional feature sets of EEG signal data paragraph 0088-0089 discloses wherein the EEG signal data is run until the signal data meets or matches a minimum number or threshold of consistency).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kim to incorporate wherein the diagnostic testing ends in response to determining that the consistency metric is within a threshold value; wherein each of the new feature set combinations comprises a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets; and determining, based on the new outputs, a new consistency metric, the new consistency metric indicating whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning model to produce consistent output from the diagnostic machine learning model, as taught by Rodriguez Bravo, in order to improve the accuracy of the diagnostics of the system without unduly increasing the processing time of the system by setting an accuracy threshold to achieve which can determine or set an end to testing.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rodriguez Bravo, as applied to claims 1 and 9, and further in view of Coleman et al. (U.S. Pub. No. 2019/0113973) (previously cited).
Regarding claim 2, Kim in view of Rodriguez Bravo discloses the system of claim 1, yet Kim does not disclose:
wherein determining the consistency metric comprises computing a variance of the outputs.
However, in the same field of EEG analysis devices, Coleman discloses:
wherein determining the consistency metric comprises computing a variance of the outputs (claim 8, paragraphs 0149, 0187, and 0273-0275 disclose wherein the system utilizes the variance of the EEG signal data for analysis to calculate the feature values and paragraphs 0239 and 0252-0253 disclose wherein the feature values or data are used to determine the classification accuracy (consistency metric)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the consistency metric comprises computing a variance of the outputs, as taught by Coleman, in order to improve the accuracy of the diagnostics of the system by accounting for the variation in signal data. 
Regarding claim 10, Kim in view of Rodriguez Bravo discloses the method of claim 9, yet Kim does not disclose:
wherein determining the consistency metric comprises computing a variance of the outputs.
However, in the same field of EEG analysis devices, Rodriguez Bravo discloses:
wherein determining the consistency metric comprises computing a variance of the outputs (claim 8, paragraphs 0149, 0187, and 0273-0275 disclose wherein the system utilizes the variance of the EEG signal data for analysis to calculate the feature values and paragraphs 0239 and 0252-0253 disclose wherein the feature values or data are used to determine the classification accuracy (consistency metric)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein determining the consistency metric comprises computing a variance of the outputs, as taught by Coleman, in order to improve the accuracy of the diagnostics of the system by accounting for the variation in signal data. 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Rodriguez Bravo, as applied to claims 1 and 9, and further in view of Carpenter et al. (U.S. Pub. No. 2018/0232486) (previously cited).
Regarding claim 7, Kim in view of Rodriguez Bravo discloses the system of claim 5, yet Kim does not disclose:
wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations.
However, in the same field of EEG machine learning analysis systems, Carpenter discloses:
wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations (paragraph 0082 discloses wherein the system runs 10 groups or trials in order to produce a statistically accurate dataset such that it would have been obvious to run a set number of 10 measurements or trials instead of repeating measurements until a threshold value is reached).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations, as taught by Carpenter, in order to achieve sufficient accuracy without having to run a vast or infinite number of trials to reach a set threshold value so as to reduce analysis and computation time and increase the output speed of the system. 
Regarding claim 15, Kim in view of Rodriguez Bravo discloses the method of claim 9, yet Kim does not disclose:
wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations.
However, in the same field of EEG machine learning analysis systems, Carpenter discloses:
wherein the first number of diagnostic trials is a predetermined number of trials to produce a statistically relevant number of feature set combinations (paragraph 0082 discloses wherein the system runs 10 groups or trials in order to produce a statistically accurate dataset such that the combination could be modified to run a set number of 10 measurements or trials instead of repeating measurements until a threshold value is reached).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to 
Response to Amendment
Applicant amended claims 1-2, 4-5, 9-10, 13, 18-20 in the response filed 10/13/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 10/13/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792